--------------------------------------------------------------------------------

Exhibit 10.2



  [logo.jpg]
Investor Relations Contact:
Brian Ritchie – FTI Consulting
212-850-5683
brian.ritchie@fticonsulting.com
 
Media Contact:
Irma Gomez-Dib – FTI Consulting
212-850-5761
irma.gomez-dib@fticonsulting.com

 

 Press Release

 
Insmed Appoints 15-Year Life Sciences Industry Veteran Andrew Drechsler
as Chief Financial Officer



Monmouth Junction, N.J. – November 7, 2012 - Insmed Incorporated (Nasdaq CM:
INSM), a biopharmaceutical company focused on developing inhaled therapeutics
for serious diseases of the lung, today announced the appointment of Andrew
Drechsler to the position of Chief Financial Officer. Mr. Drechsler will assume
the role of Principal Financial and Accounting Officer as of November 8, 2012.


Mr. Drechsler offers 15 years of financial and operational leadership experience
in both public and private life sciences companies. He joins Insmed from
VaxInnate Corporation, a privately held clinical-stage biotechnology company
developing vaccines for infectious diseases, where he was Chief Financial
Officer. During his five years with VaxInnate, Mr. Drechsler led multiple
financing transactions totaling more than $55 million. In addition, he was
influential in helping VaxInnate secure approximately $200 million in U.S.
government funding. Previously, Mr. Drechsler was Chief Financial Officer of
publicly-traded Valera Pharmaceuticals where he helped raise $35 million through
an initial public offering in 2006, completed a licensing and investment
agreement with a partner for two products and worked with senior management to
build a commercial team. Mr. Drechsler was part of the team that negotiated the
sale of the company to Indevus Pharmaceuticals in 2007 in a transaction valued
at $150 million. He was also responsible for all Securities and Exchange
Commission reporting at Valera.


Mr. Drechsler’s vast public company and financial reporting duties have also
included serving as Controller for a variety of companies, including Abbott
Laboratories’ Point of Care Division, which was publicly-traded as i-Stat
Corporation prior to being acquired by Abbott, and Biomatrix, Inc., which was
publicly-traded prior to being acquired by Genzyme. He graduated Magna Cum Laude
from Villanova University with a B.S. in Accounting and received his certified
public accountant license in New Jersey.


“With his expertise and leadership in finance and in operations more broadly at
several life sciences companies, Andy will bring extensive breadth and
capabilities to the Insmed management team,” said Will Lewis, President and CEO
of Insmed. “I look forward to working closely with him as we pursue the next
stage of Insmed’s growth.”

 
 

--------------------------------------------------------------------------------

 
 
"Insmed has developed a highly innovative and differentiated product candidate
that has the potential to change the lives of patients suffering from serious
lung infections,” said Mr. Drechsler. “The momentum of the ongoing clinical
trials for this promising product candidate in combination with our solid
balance sheet provides a strong foundation for our future.”


About Insmed
Insmed Incorporated is a biopharmaceutical company dedicated to improving the
lives of patients battling serious orphan lung diseases through the development
and commercialization of novel, targeted inhalation therapies in orphan patient
populations with critical unmet needs.  Insmed's lead candidate, ARIKACE®,
is engineered to deliver a proven and potent anti-infective directly to the site
of serious lung infections to improve the efficacy, safety and convenience of
treatment for at least two identified patient populations: cystic fibrosis (CF)
patients with Pseudomonas lung infections and patients with nontuberculous
mycobacteria lung infections (NTM). Following positive phase 2 results in CF
patients, Insmed's phase 3 registrational study of ARIKACE (CLEAR-108) in Europe
and Canada is well underway, as is the U.S. Phase 2 trial in NTM (TARGET-NTM).
The Company expects to report clinical results from both the CF Phase 3 and NTM
Phase 2 studies in 2013 and currently is preparing for regulatory filings and
for commercialization, if and when regulatory approvals are obtained.  For more
information, please visit http://www.insmed.com.


Forward-Looking Statements
This release contains forward-looking statements which are made pursuant to
provisions of Section 21E of the Securities Exchange Act of 1934. Words, and
variations of words, such as “intend”, “expect”, “will”, “anticipate”,
“believe”, “continue”, “propose” and similar expressions are intended to
identify forward-looking statements.  Investors are cautioned that such
statements in this release, including statements relating to the status, results
and timing of results of pre-clinical studies and clinical trials and
pre-clinical and clinical data and the anticipated benefits of Insmed's
products, constitute forward-looking statements which involve risks and
uncertainties that could cause actual results to differ materially from those in
the forward-looking statements. Such risks and uncertainties include, without
limitation, failure or delay of U.S. Food and Drug Administration and other
regulatory reviews and approvals, competitive developments affecting our product
development, delays in product development or clinical trials, patent disputes
involving currently developing products, unexpected regulatory actions, delays
or requests, the failure of future clinical trials, inability to successfully
develop our product candidates or receive necessary regulatory approvals,
inability to make product candidates commercially successful, changes in
anticipated expenses, and other risks and challenges detailed in our filings
with the U.S. Securities and Exchange Commission, including our Annual Report on
Form 10-K for the year ended December 31, 2011 and our Quarterly Report on Form
10-Q for the quarter ended September 30, 2012. Investors are cautioned not to
place undue reliance on any forward-looking statements which speak only as of
the date of this release. We undertake no obligation to update these
forward-looking statements to reflect events or circumstances or changes in our
expectations.
 
 
 - 2 -

--------------------------------------------------------------------------------